Citation Nr: 0532568	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hearing loss, right ear. 


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1962 
and from June 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2005, the Board received additional medical evidence, 
a VA audiological examination report, in support of the 
veteran's claim.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  As the VA examination report contains 
audiometric data and determination of an increased evaluation 
for hearing loss is formulaic in nature, the veteran is not 
prejudiced by its consideration.  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The 
Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The veteran's tinnitus claim was 
filed after June 13, 2003; therefore, it is not subject to 
the stay.  

Additionally, the Board notes that the veteran indicated in 
his November 2004 VA Form 9 that he suffers from other ear-
related problems such as dizziness and vertigo that are 
related to service.  The Board refers those issues for due 
consideration by the RO.    

The issue of entitlement to an increased evaluation of 
service-connected tinnitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Audiological evaluations show that the veteran's service-
connected hearing loss in his right ear is manifested by 
Level VI and Level VII hearing acuity.

3.  The veteran is not deaf in the non-service connected left 
ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met or approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in December 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the December 2003 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

The Board notes that the RO granted service connection for 
right ear hearing loss in its April 2004 rating decision.  
The veteran expressed disagreement with the initial rating 
assigned in the May 2004 Notice of Disagreement (NOD) and 
appeals the initial evaluation the RO assigned for this 
disability.  Review of the record indicates that the veteran 
was not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability regarding the 
veteran's right ear hearing loss.  In VAOPGCPREC 8-03, the VA 
General Counsel noted that although it appeared that an NOD 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of an NOD in response to a 
decision on a claim, the agency of original jurisdiction must 
take development or review action it deems proper under 
applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  In this 
regard, the Board notes that a Decision Review Officer (DRO) 
reconsidered the evaluation assigned the service-connected 
right ear hearing loss on a de novo basis in October 2004 and 
continued to assign a noncompensable rating.  

The Board acknowledges that the December 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
April 2004 rating decision, and the October 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
October 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and private treatment 
records dated from April 1967 to April 1988 and from August 
1999 to October 2003.  The RO also afforded the veteran a VA 
audiological examination in March 2004.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

In his VA 9, the veteran contended that he was entitled to a 
compensable evaluation for his hearing loss.  

During the veteran's military service, he underwent several 
audiological examinations.  VA audiometric readings prior to 
June 30, 1966, and service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  

The June 1957 enlistment examination notes that the whispered 
and spoken voice tests showed that the veteran had a hearing 
acuity of 15/15 for the right and left ear.  In addition, the 
veteran's ears were evaluated as normal.  

The August 1958 audiological examination shows that the 
veteran exhibited pure tone thresholds, in decibels, 
converted as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
-
30
LEFT
15
10
10
-
5

In September 1958, the veteran exhibited pure tone 
thresholds, in decibels, converted as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
-
45
LEFT
15
10
10
-
5


On a June 1959 audiological evaluation, pure tone thresholds, 
in decibels, were converted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
15
LEFT
15
20
20
-
10

The examiner additionally notes that the veteran's hearing 
was "very good." 


In April 1962, the veteran underwent an audiological 
examination.  Audiometric results, pure tone thresholds, in 
decibels, were converted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
-
40
LEFT
15
15
20
-
5


The April 1965 examination report notes that the veteran's 
ears were clinically evaluated as abnormal.  It also shows 
that the whispered voice test revealed a hearing acuity of 
15/15 in the right ear and 15/15 in the left ear.  
Audiometric data showed the veteran's pure tone thresholds, 
in decibels, converted as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
-
20
LEFT
10
5
5
-
5


Private treatment records contain assessments related to the 
veteran's right ear hearing loss.  In April 1967 and October 
2003, the veteran underwent private audiological 
examinations; pure tone thresholds exhibited by the veteran 
were depicted by graph in both instances and were not 
interpreted in decibels for each frequency depicted in the 
audiograms.  The April 1967 audiological examination showed 
speech discrimination scores of 100 percent in each ear.  The 
October 2003 audiological examination showed speech 
discrimination scores of 84 percent in the right ear and 100 
percent in the left ear.  

In the veteran's March 2004 VA audiological examination, 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
60
85
105
LEFT
20
15
10
15
30

Speech recognition scores were 64 percent in the right ear 
and 92 percent in the left ear.  Pure tone averages were 76 
for the right ear, and 18 for the left ear.  

The Board received a VA audiological evaluation of the 
veteran in June 2005.  The first audiometric testing revealed 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
85
90
LEFT
20
15
15
-
30

Results from a second audiometric testing are incomplete.  
Speech audiometry revealed scores of 70 and 60 percent for 
the right ear and 100 percent for the left ear.  


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2005).

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f) 
(2005); VAOGCPREC 32-97.


IV.	Analysis

The RO granted the veteran a noncompensable disability 
evaluation for his left ear hearing loss in an April 2004 
rating decision.  The RO considered the veteran's March 2004 
audiological examination results in determining the 
disability rating for his right ear hearing loss.  

The record contains no evidence of complete deafness in the 
nonservice-connected left ear.  Id.  Audiometric testing in 
March 2004 revealed that the veteran had 92 percent speech 
recognition ability and mild sensorineural hearing loss in 
his left ear.  Thus, the veteran's left ear will be 
considered normal for rating purposes in this appeal and is 
assigned a Roman Numeral designation for hearing impairment 
of Level I.  Id.  

Under guidelines set forth in 38 C.F.R. § 4.85, the veteran 
must demonstrate a Level X hearing acuity in the right ear to 
receive a compensable evaluation for his service-connected 
right ear hearing loss.  The veteran demonstrated Level VII 
hearing acuity in the right ear with a puretone threshold 
average at 76 and speech discrimination score at 64 percent 
during the March 2004 audiological examination.  38 C.F.R. 
§ 4.85, Table VI.  Table VII (Diagnostic Code 6100) advises 
that a 0 percent disability rating is appropriate for the 
hearing impairment revealed in this examination.  38 C.F.R. 
§ 4.86 (2005).  In consideration of the audiological 
examination received in June 2005, the veteran also 
demonstrated Level VII hearing acuity in the right ear with a 
puretone threshold average of 74 and speech discrimination 
score at 60.  The Board notes that consideration of the 
speech discrimination score of 70 with the pure tone 
threshold average of 74 showed a hearing acuity at Level VI.  

The Board also notes that both the March 2004 VA audiological 
examination report and the VA audiological examination 
received in June 2005 showed an exceptional pattern of 
hearing impairment for the right ear because the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, 4000 Hertz) was 55 decibels or more.  Under 
guidelines set forth in C.F.R. § 4.86, the Board observes 
that the veteran demonstrated Level VI hearing acuity on 
Table VIa using the pure tone averages noted above.  As the 
higher numeral was determined with Table VI, hearing acuity 
in the veteran's right ear was again evaluated at Level VII.  
Therefore, the Board finds that the veteran's right ear 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating.  Thus, a 
compensable rating is not warranted.
 
Moreover, the veteran's right ear hearing loss has not been 
shown to be manifested by greater than the criteria 
associated with a noncompensable rating during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order and a noncompensable rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1990).  

The Board further notes that there is no evidence of record 
that the veteran's right ear hearing loss warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2005).  Any limits on the veteran's employability 
due to his right ear hearing loss have been contemplated in a 
noncompensable rating under Diagnostic Code 6100.  The 
evidence also does not reflect that the veteran's right ear 
hearing loss has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

A compensable rating for service-connected hearing loss, 
right ear is denied.


REMAND

In the November 2004 VA Form 9, the veteran contended that he 
was entitled to a higher rating for his service-connected 
tinnitus because the constant ringing in his ears interfered 
with conversations, frequently disturbed his sleep resulting 
in lethargy, and inhibited his ability to focus on 
conversations and simple tasks.  The Board finds that the 
November 2004 VA Form 9 should be construed as a Notice of 
Disagreement with the RO's decision to assign a 10 percent 
rating for tinnitus in its April 2004 rating decision as it 
was filed within the one year notice thereof and can be 
construed as containing the requisite elements of a notice of 
disagreement.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§ 20.302(a) (2004).  The claims file shows that no SOC has 
been furnished to the veteran on the issue of entitlement to 
an increased evaluation for tinnitus.  The veteran is 
entitled to a SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where a notice of 
disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue a SOC).  


Accordingly, the case is remanded to the RO via the AMC for 
the following actions:

Please reexamine the tinnitus claim with 
consideration of any newly obtained 
evidence and determine if additional 
development is warranted on the basis 
thereof.  If the matter is not resolved 
by granting the benefit sought on appeal 
or the NOD is not withdrawn, then the 
veteran should be provided with a SOC on 
the issue of entitlement to an increased 
rating for service-connected tinnitus.  
The veteran should be given notice of his 
appeal rights and the need to perfect his 
appeal.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.

 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


